By the Court,

Sutherland, J.
The court cannot receive a qualified affidavit. The plaintiff here swears to the materiality of his witnesses, upon the belief of the defence intended to be set up: his belief may not be well founded. At all events, a plaintiff, desirous to retain his venue, must swear unqualifiedly that he has witnesses of an equal number with those of the , defendant, or a greater number, or, according to the settled practice of the court, the motion will be granted.
Motion granted.